Hill, J.
T. Tlie lessee of a building in which he conducts a hotel and operates an elevator for the transportation of his guests to and from different floors of the building is required, in the operation of the elevator for this purpose, to exercise extraordinary diligence for the safety of the guests while they are getting on and off and are riding upon the elevator. This rule of diligence is not limited to the actual technical operation of the machine, but includes such examination, inspection, and repair of its physical and mechanical parts as is necessary to keep and maintain it in a fit and proper condition for safe operation. Where a guest injured in the operation of the elevator sues the lessee for damages, alleging that the injury was caused by the defective condition of the elevator or negligence in its operation, on proof of the injury a presumption of negligence arises against the defendant. Helmly v. Savannah Office Building Co., 13 Ga. App. 498 (79 S. E. 364).
2. As between lessor and lessee, in the absence of contract, the lessor is ■ required to make repairs to the leased property, rendered necessary by natural wear' and tear; yet when the leased property contains an elevator which is used by the lessee in the conduct of his business, he is responsible for an injury caused by the defective condition of the elevator or by its negligent operation. This is especially true as applicable to the proprietor of a hotel and his guests. Whether the lessee has exercised the degree of care required by law, in the maintenance and operation of the elevator in the particular case, is a question of fact to be determined by the jury.
3. While the amount of the verdict, complained of ‘as excessive, under the evidence is large ($5,000), this court cannot say that it is “ so excessive as to justify the inference of gross mistake or undue bias.” Civil Code (1910), § 4399.
4. The charge of the court was exhaustive, fair, and correct as to all the issues made by the pleadings and the evidence; and the verdict is amply supported. The refusal to grant a new trial was right.
Judgments affirmed..

Stephens, J., concurs. JenJoms, P. J., disqualified.

James L. Anderson, John T. Pearson, for plaintiffs in error.
Hewlett & Dennis, John 8. Highsmith, contra.